El Juez Asociado Señor Martínez Torres
emitió la opinión del Tribunal.
Nos corresponde determinar si erró el Tribunal de Pri-mera Instancia y el Tribunal de Apelaciones al concluir que en este caso no procedía dictar sentencia sumaria puesto que existía una controversia de hechos materiales. Respon-demos en la afirmativa. Además, el presente caso nos per-mite desarrollar en nuestra jurisdicción la doctrina del sham affidavit que adoptamos en SLG Zapata-Rivera v. J.F. Montalvo, 189 DPR 414 (2013). También, nos brinda la oportunidad de aclarar un aspecto medular en la aplica-ción del requisito de nuestra Regla 36 de Procedimiento Civil de 2009 (32 LPRA Ap. V) sobre la inexistencia de una controversia sustancial de hechos materiales.
I — I
El Sr. Javier Lugo Montalvo presentó una querella contra su antiguo patrono Sol Meliá Vacation Club y Segunda Fase Corp., al amparo del procedimiento sumario que es-tablece la Ley de Procedimiento Especial Sumario, Ley Núm. 2 de 17 de octubre de 1961 (32 LPRA see. 3118 et seq.) por alegado despido injustificado y discriminatorio por razón de su nacionalidad y edad. Como parte de su querella, específicamente, incluyó causas de acción al am-paro de la Ley Núm. 80 de 30 de mayo de 1976 (29 LPRA sec. 185a et seq.) y la Ley Núm. 100 de 30 de junio de 1959 (29 LPRA see. 146 et seq.).
Esencialmente, el señor Lugo Montalvo sostuvo que co-menzó a trabajar para Sol Meliá desde 2005 en el puesto de Gerente de Mercadeo Off Site. Asimismo aseveró que, para noviembre de 2010, el Sr. Carlos Guerrero, de nacio-nalidad venezolana, fue contratado para ocupar el puesto de Director Regional y pasó a ser su supervisor inmediato. *214Según el recurrido, a partir de su contratación, el señor Guerrero comenzó a realizar comentarios despectivos so-bre la forma en que laboraba el personal de nacionalidad puertorriqueña de la empresa.(1) De igual forma, adujo que este lo despojó paulatinamente de sus funciones y deberes como Gerente de Mercadeo Off Site hasta que el 14 de enero de 2010 se produjo su despido. Afirmó, además, que luego de ser separado de su puesto, Sol Meliá empleó al Sr. José García, también de origen venezolano, para ocupar su posición.
En respuesta, Sol Meliá presentó oportunamente su contestación a la querella. Entre sus alegaciones responsi-vas expuso que el despido del señor Lugo Montalvo obede-ció a una reestructuración que buscaba alcanzar la “costo-eficiencia” de los departamentos de la empresa, la cual conllevó la eliminación del puesto de Gerente de Mercadeo Off Site y el cierre del Departamento de Mercadeo. Abase de eso, sostuvo que en la cesantía del señor Lugo Montalvo no medió ánimo discriminatorio, ya que la razón que mo-tivó su destitución estuvo arraigada en una decisión que buscaba mejorar el funcionamiento de la compañía. Por otro lado, planteó que el señor García fue contratado para fungir en un puesto distinto al que había ocupado el señor Lugo Montalvo.
Tras varios incidentes procesales, que incluyeron la de-negatoria de convertir el proceso en ordinario y la realiza-ción del descubrimiento de prueba, Sol Meliá presentó una moción de sentencia sumaria. En apoyo de su solicitud, hizo referencia a la deposición que le fue tomada al señor Lugo Montalvo donde este aseveró que los alegados comen-tarios discriminatorios del señor Guerrero eran de índole “personal” dirigidos a él y no hacia los puertorriqueños. A preguntas de la representación legal de Sol Meliá sobre los *215alegados comentarios discriminatorios, el señor Lugo Mon-talvo testificó:
P Mi pregunta fue bien clara. Que yo le pregunté a usted qué comentarios hacía el señor Guerrero de manera despectiva cri-ticando cómo los puertorriqueños trabajaban en el hotel. R Se me fue la palabra puertorriqueño ... este ... eh ... pues, como le acabo de explicar, nada tiene que ver entonces ese tipo de comentario. Ese tipo de comentario era un comentario hacia mi persona. No era hacia los puertorriqueños y los otros co-mentarios eran al respecto —como le dije— que, pues, nos tenía que dar un curso porque nosotros aquí en Puerto Rico no sabíamos cómo hacer las cosas. Que no sabíamos negociar por teléfono; que cómo era posible; qué cómo íbamos a pagar tres-cientos dólares [...] (Énfasis suplido). Apéndice, pág. 69.
De igual modo, Sol Meliá señaló que el señor Lugo Mon-talvo admitió que su antiguo puesto y el del señor García no era el mismo. Así, durante la deposición, el recurrido declaró:
P ¿Usted dijo que [al señor García] lo contrataron para traba-jar en “in house marketing”?
R Unjú.
P Con la voz.
R Sí.
P Ese no era el puesto suyo, ¿verdad?
R No. (Énfasis suplido). Apéndice, pág. 82.
Igualmente, Sol Meliá precisó que el señor Lugo Mon-talvo reconoció que, tras su despido, el Departamento de Mercadeo fue eliminado como resultado de un proceso de reestructuración:
P ¿Hubo un cierre?
R Sí.
P ¿Sabe por qué fue el cierre?
R Éh ... fue un cierre de operaciones completo. Fue el final de la reestructuración donde decidieron cerrarlo todo y solamente dejaron —como le expliqué— o sea, como doce empleados. Ce-rraron “Telemarketing”, cerraron todo, todo. Contabilidad creo que dejaron a una persona.
P ¿Cerraron todo mercadeo?
*216R No. Mercadeo cerró tan pronto yo me fui. (Énfasis suplido). Apéndice, pág. 59.
También, se resaltaron las expresiones siguientes del señor Lugo Montalvo sobre este particular:
P ¿Cómo usted llega a ese entendimiento de que Carlos Guerrero ya no está trabajando para Sol Meliá?
R Porque la compañía entera fue ... o sea, toda la empleoma-nía, o sea, la operación fue cerrada. El funcionamiento de las unidades continúa, pero o sea, lo que queda es la gente del “front desk”, “housekeeping”. (Énfasis suplido). Apéndice, pág. 86.
Al mismo tiempo, Sol Meliá especificó en su moción que el señor Lugo Montalvo admitió que, durante 2005, 2006 y 2007, el Departamento de Mercadeo había funcionado de manera excelente, pues tuvo la capacidad de atraer clien-tes prospectivos para el Departamento de Ventas y logró que el volumen de ventas para esos años sobrepasara las metas trazadas. Pero dijo que para 2008, 2009 y 2010, de-bido a la situación económica en Puerto Rico, no se consi-guió que las ventas volvieran a sobrepasar las cuotas establecidas. Apéndice, pág. 47.
Sol Meliá también incluyó en su moción de sentencia sumaria una declaración jurada de la Sra. Frances Colón, su Consultora de Recursos Humanos. Hizo esto con la fina-lidad de sustentar, entre otras cosas, que la reestructura-ción de las operaciones respondió a los altos costos opera-cionales sumados a una reducción en ventas, que una de las decisiones adoptadas para afrontar la merma en las ventas fue eliminar el puesto y el departamento donde se desempeñaba el señor Lugo Montalvo, lo que ahorró $168,672.17 en gastos de nómina y que las funciones rea-lizadas por el señor García como Vacation Concierge Team Leader no eran las mismas que llevaba a cabo el señor Lugo Montalvo como Gerente de Mercadeo Off Site. Apén-dice, págs. 258-259. Además, la moción de sentencia suma-*217ria estuvo acompañada por la descripción de los puestos bajo discusión y otros documentos.
El 25 de junio de 2013, el señor Lugo Montalvo presentó su oposición a la moción de sentencia sumaria. Alegó la exis-tencia de una controversia sustancial sobre los hechos rela-cionados al carácter discriminatorio de las actuaciones y los comentarios del señor Guerrero, las causas reales de su des-pido, la inexistencia del cierre del Departamento de Merca-deo tras su cesantía, la contratación de nuevo personal en los años subsiguientes a su destitución y la ausencia de dis-tinción entre las funciones del puesto otorgado al señor Gar-cía y el suyo.
Para lograr controvertir estos hechos, el señor Lugo Montalvo acompañó una declaración jurada suscrita por él, el 21 de junio de 2013, que contradecía sus contestaciones durante la deposición. Así, por primera vez, manifestó:
5. Que el Sr. Guerrero hizo comentarios despectivos sobre los puertorriqueños y su manera de trabajar. Incluyendo cuestio-nar y criticar la razón por la cual en Puerto Rico el día 6 de enero es un día festivo, donde nadie trabaja, mientras que en Estados Unidos es un día regular de trabajo.
7. El Sr. Guerrero se dirigía a mi persona gritando, de manera despectiva, denigrante y humillante, indicando que los puer-torriqueños éramos vagos y lentos, que no sabíamos hacer las cosas. Esto ocurría frente [a] empleados y clientes del Hotel.
8. El Sr. García fue contratado bajo el título de “Team Leader” del Aeropuerto. Sin embargo, el Sr. García realizaba las fun-ciones que yo realizaba bajo el puesto de Gerente de Mercadeo y continuó con los proyectos de mercadeo de “Off Site” que yo creé y gestioné antes de mi despido, incluyendo el “booth” del aeropuerto.
16. Me consta que el Vacation Club continuó operando por cerca de dos (2) años luego de mi despido, no hubo el alegado cierre completo del Departamento de Mercadeo cuando yo me fui. Apéndice, págs. 328-329.
Mientras pendía la resolución de la moción de sentencia sumaria, el señor Lugo Montalvo desistió en corte abierta de su reclamación de discrimen por razón de edad. Asi-*218mismo, se tomó la deposición del Sr. Johann Tapia, Supervisor de Mercadeo “In-House” de Sol Meliá.
Entonces, el Tribunal de Primera Instancia denegó la moción de sentencia sumaria de la peticionaria. Entendió que existía controversia sobre ciertos hechos esenciales y materiales que ameritaban ser dilucidados en un juicio plenario. Específicamente, el Tribunal de Primera Instan-cia encontró como hechos en controversia los siguientes:
1. Las funciones del querellante al ser contratado y si hubo un cambio luego de entrar el nuevo supervisor, el señor Guerrero.
2. De haber cambios cuáles fueron las motivaciones de los cambios en funciones.
3. Si hubo discrimen por origen.
4. Si hubo comentarios despectivos en cuanto a la nacionali-dad puertorriqueña.
5. Si se constituyó discrimen por origen.
6. Si hubo o no cierre de operaciones del Gran Meliá.
7. Si en efecto, se eliminó el Departamento de Mercadeo.
8. Si las funciones del Sr. José García contratado después del querellante, eran las mismas del querellante a pesar del cam-bio de nombre de puesto.
9. Si en efecto, se eliminó la plaza del querellante.
10. Si se siguió el procedimiento de la Ley de despido injustificado.
11. Si el despido fue uno justificado. Apéndice, pág. 386.
De la misma forma, el foro primario detalló una relación de los hechos sobre los cuales encontró que no existía controversia(2) Consecuentemente, la peticionaria pre-sentó una moción de reconsideración que fue denegada.
Inconforme con la determinación del foro primario, Sol Meliá acudió ante el Tribunal de Apelaciones mediante un recurso de certiorari. En su recurso, planteó que el foro primario erró al no eliminar la declaración jurada del se-ñor Lugo Montalvo por constituir un sham affidavit; no *219tomar como hechos incontrovertidos aquellos derivados del testimonio del señor Tapia, y aplicar incorrectamente la Regla 36 de Procedimiento Civil, supra, al denegar la mo-ción de sentencia sumaria. Por su parte, el señor Lugo Montalvo formuló su oposición al recurso.
Analizadas las posiciones de ambas partes, el foro apela-tivo confirmó la decisión del Tribunal de Primera Instancia. El Tribunal de Apelaciones encontró que el señor Lugo Mon-talvo estableció hechos en controversia, los cuales debían ser dilucidados por medio de un juicio plenario. Insatisfe-cha, Sol Meliá recurrió ante este Tribunal mediante un re-curso de certiorari en el que formuló los mismos errores planteados ante el Tribunal de Apelaciones. Oportuna-mente, el señor Lugo Montalvo presentó su oposición. Expe-dido el auto y con la comparecencia de ambas partes, proce-demos a resolver.
h — I hH
Lo primero que tenemos que determinar es si el Tribunal de Primera Instancia debió excluir la declaración ju-rada del señor Lugo Montalvo incluida como parte de su oposición a la moción de sentencia sumaria. Así, podremos precisar si realmente existe una controversia sustancial de hechos materiales que impida que se dicte sentencia suma-ria en este caso.
A. Doctrina del “sham, affidavit”
El origen de la doctrina del sham affidavit se remonta a la decisión del Tribunal de Apelaciones de Estados Unidos para el Segundo Circuito en Perma Research & Dev. Co. v. Singer Co., 410 F.2d 572 (2do Cir. 1969). Tras esta decisión del Segundo Circuito, todos los circuitos federales han con-siderado la aplicación de la doctrina y la han adoptado en *220alguna forma.(3) Recientemente, el Tribunal de Apelaciones de Estados Unidos para el Sexto Circuito, en McClain v. Mason County, Ky., 618 Fed.Appx. 262, 266 (6to Cir. 2015), resumió los aspectos medulares de esta doctrina de la forma siguiente:
[...] This rule “is grounded on the sound proposition that a party should not be able to create a disputed issue of material fact where earlier testimony on that issue by the same party indicates that no such dispute exists”. Under the rule, a post-deposition affidavit such as McClain’s declaration may be properly stricken by the district court for two reasons: first, if an affidavit “directly contradicts” the affiant’s prior deposition testimony, it should be stricken unless the party opposing summary judgment provides a persuasive justification for the contradiction. Second, when there is no direct contradiction, “the district court should not strike or disregard that affidavit unless the court determines that the affidavit constitutes an attempt to create a sham fact issue”. (Citas omitidas).
Del mismo modo, la mayoría de los estados que han abordado el tema han decidido adoptar una norma cónsona con la doctrina de elaboración federal(4)
*221En SLG Zapata-Rivera v. J.F. Montalvo, supra, tuvimos la oportunidad de aplicar la doctrina del sham affidavit ante un demandante que omitió, en sus respuestas du-rante una deposición, hechos materiales y esenciales a su causa de acción y luego los reveló, por primera vez, a tra-vés de una declaración jurada para oponerse a la solicitud de sentencia sumaria de la parte adversa. Id., pág. 443. En aquella ocasión, aseveramos que permitir que una parte brinde una respuesta a medias en una deposición, rete-niendo información, para luego presentarla de forma aco-modaticia en la oposición a una moción de sentencia suma-ria resulta contrario al objetivo que persigue la Regla 36 de Procedimiento Civil, supra. íd., pág. 441. Subrayamos que no hay cabida en nuestro ordenamiento para estrategias dirigidas a prevalecer a toda costa sin referencia a la justicia. Id., pág. 442. En consecuencia, adoptamos en nuestro ordenamiento la modalidad por omisión de la doc-trina del sham affidavit. Moll v. Telesector Resources Group, Inc., 760 F.3d 198, 205 (2do Cir. 2014) (“[A] party may not create an issue of fact by submitting an affidavit in opposition to a summary judgment motion that, by omission or addition, contradicts the affiant’s previous deposition testimony”).
Por su parte, hoy se nos plantea la doctrina del sham affidavit en su modalidad por contradicción. Esta aplica cuando: (1) una parte ha sido examinada mediante preguntas precisas y libres de ambigüedad y ha respondido en detalle durante una deposición o ha prestado previamente una declaración clara e inequívoca bajo juramento; (2) al momento de oponerse a la solicitud de sentencia sumaria esa parte presenta una declaración posterior cuyo contenido es claramente incompatible con la versión ofrecida; (3) la incompatibilidad entre las dos declaraciones resulta evidente, manifiesta o patente, y no se trata de meras discrepancias de poca transcendencia o errores de buena fe; *222(4) no se ofrece explicación adecuada para la nueva versión, y (5) la declaración posterior no responde al descubrimiento de nueva evidencia, la cual a pesar de una diligencia razo-nable, no pudo descubrirse o no estuvo disponible al mo-mento en que se prestó la declaración previa incompatible. SLG Zapata-Rivera v. J.F. Montalvo, supra, págs. 440-442; McClain v. Mason County, Ky., supra.
Con respecto a los últimos dos requisitos, advertimos que el proponente de la declaración jurada podrá ofrecer una explicación adecuada para la nueva versión que, a sa-tisfacción del foro juzgador, justifique la variación en el testimonio. Véase Cleveland v. Policy Management Systems Corp., 526 US 795 (1999) (donde se indicó que las partes pueden explicar o tratar de resolver las contradic-ciones con una explicación suficientemente razonable). Sin embargo, la explicación que brinde el proponente de la ver-sión contradictoria no debe descansar en meras ambigüe-dades o planteamientos estereotipados, pues una parte que declaró bajo juramento tiene una carga considerable cuando pretende deshacerse de una declaración previa. Véase Pyramid Securities, Ltd. v. IB Resolution, Inc., supra.
Esa explicación tiene que brindarse cuando se presenta la nueva declaración jurada contradictoria. Es en ese mo-mento que el proponente, opositor a la solicitud de sentencia sumaria, tiene abiertas completamente las puertas del tribunal para demostrar que sus declaraciones incompatibles no son simuladas. Precisamente, ese es su día en corte. En esa instancia el tribunal habrá de considerar la suficiencia de las razones que justifiquen el cambio en la nueva versión ofrecida.
Un sistema que tenga verdaderamente como norte fo-mentar el acceso de sus ciudadanos a los foros judiciales y la búsqueda de soluciones justas, económicas y rápidas en los procedimientos legales no debe avalar el empleo de tác-ticas pérfidas de litigio que solo pretenden prolongar arti-*223ficialmente la vida de casos inmeritorios. Así, al igual que la sentencia sumaria, la doctrina del sham affidavit es un valioso instrumento procesal que permite a los jueces lim-piar la casa y descongestionar los calendarios judiciales. Ramos Pérez v. Univisión, 178 DPR 200, 220-221 (2010). Eso contribuye a la consecución del verdadero acceso a la justicia, pues se descargan los calendarios de los tribuna-les de reclamaciones sin méritos para darle paso a casos que realmente requieran la adjudicación de los derechos de las partes para hacer justicia. No hay justificación alguna para que un caso, en el que no existen hechos materiales por dilucidar, ocupe el tiempo del tribunal en lugar de de-dicarle ese día a otro caso donde sí es necesario un juicio en su fondo para presentar la prueba que permita dirimir los hechos relevantes y decidir lo que proceda en Derecho. Además, tampoco podemos consentir que litigantes se val-gan de maniobras dilatorias con el mero propósito de retra-sar innecesariamente un pleito como baraja de último re-curso para forzar una negociación transaccional. En fin, no hallamos razón para que nuestros tribunales se abstengan de disponer de un caso por la vía sumaria cuando se pre-sentan declaraciones juradas con el único propósito de crear controversias de hechos artificiales.
Al analizar detenidamente las declaraciones del señor Lugo Montalvo, la inconsistencia entre ambas es evidente y patente. Primero, en la deposición señaló que los comenta-rios del señor Guerrero ño estaban dirigidos a los puertorri-queños y luego añadió que este expresaba que los puertorri-queños eran vagos y lentos. Segundo, se limitó a reconocer sin más que su puesto y el del señor García no era el mismo y después argüyó que las funciones eran de facto las mismas. Tercero, afirmó que, tras su cesantía de la empresa, el Departamento de Mercadeo fue cerrado, para posterior-mente manifestar que no hubo tal cierre. Por último, no dudó en reconocer a secas el cierre operacional de Sol Meliá, *224aunque luego añadió que le constaba que continuó operando por cerca de dos años subsiguientes a su despido. Así pues, la declaración jurada posterior resulta totalmente contraria al testimonio que brindó durante la toma de su deposición.
No nos encontramos ante discrepancias de poca trascendencia. Esas contradicciones tuvieron la consecuen-cia directa de crear una controversia simulada de hechos materiales que provocó que el Tribunal de Primaria Instan-cia se abstuviera de disponer de este caso al amparo de la Regla 36 de Procedimiento Civil, supra. No se desprende del expediente que el recurrido haya brindado alguna explica-ción para la nueva versión. Tampoco surge que la inconstan-cia sea producto del descubrimiento de nueva evidencia. El que la declaración jurada haya sido preparada tan solo cua-tro días antes de presentar la oposición es un elemento in-dicativo adicional de que esta fue elaborada con la intención de crear una controversia artificial donde no la había.
Consistente con lo expuesto, concluimos que procedía excluir la declaración jurada del señor Lugo Montalvo al momento de evaluar la moción de sentencia sumaria. Ante las preguntas claras e inequívocas de la representación legal de Sol Meliá, el señor Lugo Montalvo brindó su versión de los hechos. No podemos permitir que esa versión sea variada con el propósito de crear una controversia simu-lada de hechos materiales que impida que se dicte senten-cia sumaria. Por lo tanto, sostenemos que el foro primario erró al considerar la declaración jurada del señor Lugo Montalvo.
B. Sentencia sumaria
En nuestro ordenamiento, el mecanismo de la sentencia sumaria está regido por la Regla 36 de Procedimiento Civil, supra, la cual desglosa los requisitos específicos con los que debe cumplir esta figura procesal. En esencia, para poder rendir una adjudicación en los méritos *225de forma sumaria es necesario que de las alegaciones, de-posiciones, contestaciones a interrogatorios, admisiones, declaraciones juradas, y de cualquier otra evidencia ofre-cida, surja que no existe controversia real y sustancial en cuanto a algún hecho material y que, como cuestión de derecho, proceda dictar sentencia sumaria a favor de la parte promovente. Regla 36.3(e) de Procedimiento Civil de 2009 (32 LPRA Ap. V). Véase, también, Oriental Bank v. Perapi et al., 192 DPR 7 (2014). Es decir, la sentencia su-maria procede cuando no existen controversias reales y sus-tanciales en cuanto hechos materiales, por lo que lo único que queda es aplicar el Derecho. Meléndez González et al. v. M. Cuebas, 193 DPR 100 (2015).
Hemos reiterado que la sentencia sumaria es un meca-nismo procesal que provee nuestro ordenamiento para pro-piciar la solución justa, rápida y económica de controver-sias en las cuales resulta innecesario celebrar un juicio plenario. Nieves Díaz v. González Massas, 178 DPR 820, 847 (2010). La sentencia sumaria es un valioso instru-mento procesal para descongestionar los calendarios judiciales. Const. José Carro v. Mun. Dorado, 186 DPR 113, 128 (2012).
En este caso, el Tribunal de Primera Instancia denegó la solicitud de sentencia sumaria de la peticionaria por en-tender que su resolución requería la celebración de un jui-cio plenario, ya que existía controversia sobre ciertos he-chos materiales. Sin embargo, de su resolución surgen cuatro controversias que fueron categorizadas como de he-cho, cuando en realidad estas son controversias de derecho. Nos referimos a las determinaciones de hechos en contro-versia Núms. 3, 5, 10 y 11. El foro primario calificó como cuestiones de hecho las controversias jurídicas siguientes: si hubo discrimen por origen, si se constituyó discrimen por origen, si se siguió el procedimiento de la ley de despido injustificado y si el despido estaba justificado.
*226En ocasiones, establecer qué constituye una conclusión de derecho y cómo se diferencia de una determinación de hecho puede ser problemático. Sobre ese particular, hemos expresado que
[c]ualquie[r] deducción o inferencia de un hecho probado, que no represente una deducción o una inferencia de tal he-cho, sino que represente la aplicación de un principio de ley, de un razonamiento lógico o de una opinión jurídica al hecho pro-bado, o al hecho deducido o inferido del hecho probado, se con-siderará una conclusión de derecho [...] (Enfasis suplido). Sanabria v. Sucn. González, 82 DPR 885, 997 (1961).
Aunque a veces no es fácil atisbar la diferencia, es vital que los tribunales distingan puntualmente entre lo que es un hecho y una conclusión de derecho. Un “hecho” en el campo jurídico es un acontecimiento o un comportamiento determinado y pertinente para la norma legal que se pre-tende aplicar. La norma jurídica se aplica al supuesto que constituye el “hecho” para arribar a determinada conclu-sión de derecho. En otras palabras, las determinaciones de hecho establecen qué fue lo que pasó, mientras que en las conclusiones de derecho se determina el significado jurí-dico de esos hechos conforme a determinada norma legal. Lo anterior, no es otra cosa que la teoría del silogismo ju-rídico, según la cual la decisión judicial es el resultado de la subsunción de unos hechos según una norma jurídica para llegar a una conclusión de derecho. Véase R.M. Lan-ner, El silogismo jurídico y la jurisprudencia constitucio-nal, 11 Revista Justicia 83-101 (2006). Así, el silogismo jurídico “ubica al juez en un plano deductivo y argumental, en donde dentro de una estructura cerrada, la premisa mayor, le es dada por la norma por aplicar al caso, mientras la premisa menor es dada por el hecho relevante y la conclu-sión por la aplicación al caso sub-examine”. Id., pág. 94.
Ante una moción de sentencia sumaria, los jueces deben determinar primero cuáles son los hechos presentes, *227es decir, en qué conducta incurrieron las partes involucra-das y las circunstancias que rodearon esas actuaciones.(5) Esos hechos, a su vez, deben ser interpretados por el juez para determinar si son esenciales y pertinentes, y si se en-cuentran controvertidos. De encontrarse presente algún he-cho material en controversia no podrá utilizarse el meca-nismo de la Regla 36 de Procedimiento Civil, supra. Por el contrario, de no existir tal controversia de hecho, el tribunal deberá dictar sentencia a favor del promovente de la solici-tud de sentencia sumaria si el derecho le favorece a este último.
En todo caso debidamente instado ante un foro judicial habrá siempre una controversia de derecho presente y es precisamente esa controversia la que vienen los tribunales llamados a resolver. Si se comete el error de catalogar las controversias de derecho como controversias de hecho se eli-minaría virtualmente el mecanismo de la sentencia sumaria de nuestro ordenamiento procesal, pues este requiere expre-samente la inexistencia de una controversia de hechos ma-teriales para que un tribunal pueda dictar sentencia de esa forma. Regla 36.3(e) de Procedimiento Civil, supra.
En casos como el que hoy atendemos, la determinación sobre si un despido fue justificado, si se siguió el procedi-miento que requiere la legislación aplicable, o si hubo dis-crimen por origen constituyen las controversias de derecho que el recurrido ha colocado ante la consideración del foro judicial para determinarse con arreglo a la ley y a los he-chos acontecidos. Por esta razón, las determinaciones de hechos en controversia Núms. 3, 5, 10 y 11 fueron clasifica-das erróneamente por el Tribunal de Primera Instancia y deben tenerse por no puestas, pues en realidad son contro-versias de derecho.
Nos resta precisar si el resto de los hechos que el foro *228primario entendió estaban en controversia en efecto se en-cuentran controvertidos por la prueba en el expediente. Las determinaciones de hechos en controversia Núms. 1, 2, 4, 6, 7, 8 y 9 giran, respectivamente, en torno a las funcio-nes del recurrido al ser contratado y si luego de que el señor Guerrero comenzara en la empresa hubo un cambio en estas; de haber habido cambios, cuáles fueron sus moti-vaciones; si hubo o no un cierre de operaciones en Sol Me-liá; si en efecto, se eliminó el Departamento de Mercadeo; si las funciones del señor García, contratado después del señor Lugo Montalvo, eran las mismas a pesar del cambio de nombre de puesto, y si, efectivamente, se eliminó la plaza del señor Lugo Montalvo.
El expediente refleja que, en lo que concierne a la con-troversia número 1, durante la toma de su deposición el señor Lugo Montalvo afirmó que al comenzar a laborar con la peticionaria se le informó que ocuparía el puesto de Ge-rente de Mercadeo Off Site con la responsabilidad principal de alimentar la base de datos con potenciales clientes a través de eventos promocionales para que el Departamento de Telemarketing pudiera contactarlos e invitarlos a com-prar “time-shares” de Sol Meliá. Asimismo, admitió que en-tre el periodo que comenzó en la compañía hasta el 2010 sus funciones “no cambiaron tanto”. Apéndice, pág. 59.
Ahora bien, con respecto a la controversia Núm. 2, el señor Lugo Montalvo aseveró que, tras la llegada del señor Guerrero, hubo cambios en su horario de oficina,(6) se can-celaron ciertos eventos promocionales y le asignaron nue-vos proyectos promocionales.(7) No obstante, el señor Lugo *229Montalvo reconoció que las tareas para estos eventos esta-ban incluidas en las funciones de su puesto.(8) Apéndice, págs. 75-76. De hecho, así se desprende de la descripción de su puesto anejada a la moción de sentencia sumaria. Apéndice, págs. 114-117.
En lo referente a la controversia Núm. 4, el recurrido únicamente se limitó a mencionar que los alegados comen-tarios discriminatorios del señor Guerrero fueron a los efec-tos de que en Puerto Rico los empleados de Sol Meliá no sabían “cómo hacer las cosas” y conducir negociaciones telefónicas. Excluidos los comentarios presentados, por pri-mera vez, a través de la declaración jurada acomodaticia, no surge del expediente algún otro comentario de esta naturaleza.
En torno a las controversias Núms. 6, 7 y 9, resaltamos nuevamente que el señor Lugo Montalvo aseguró que hubo un cierre total con motivo de una reestructuración y que se eliminó el Departamento de Mercadeo. De otra parte, el he-cho de que la plaza del señor Lugo Montalvo fue eliminada se desprende claramente de la declaración jurada de la con-sultora de recursos humanos de Sol Meliá. Allí se indicó, bajo juramento, que entre las posiciones eliminadas debido a la reorganización de Sol Meliá estuvo la de Gerente de Mercadeo Off Site ocupada por el señor Lugo Montalvo.
Por último, el señor Lugo Montalvo reconoció expresa-mente que las funciones de su puesto y las del señor García no eran las mismas. Incluso, después de analizar las des-cripciones de ambos puestos anejadas a la moción de sen-tencia sumaria no tenemos duda de que no se trataba de la *230misma posición. Cabe resaltar que la posición ocupada por el señor Lugo Montalvo requería dieciocho calificaciones, conllevaba funciones de mayor discreción y devengaba un salario de aproximadamente $35,000 al año. En cambio, la posición del señor García exigía solo cinco calificaciones, acarreaba funciones de menor discreción y tenía una remu-neración inferior de $7.25 por hora, para un salario cer-cano a los $14,000 anuales. Apéndice, págs. 114-117.
1 — 1 H-1
En vista de que la prueba testimonial y documental pre-sentada en apoyo de la solicitud de la sentencia sumaria demuestra que realmente estos hechos no están en contro-versia, únicamente resta aplicar el Derecho.
A. Ley Núm. 80
En nuestra jurisdicción, una vez un trabajador ejerce una ocupación u ostenta un empleo, la Ley Núm. 80, supra, establece un esquema que regula su retención y despido. Ese esquema establece que “aquellos empleados de comercio, industria o cualquier otro negocio o sitio de empleo que: (1) estén contratados sin tiempo determinado; (2) reciban una remuneración, y (3) sean despedidos de su cargo, sin que haya mediado una justa causa”, tienen derecho al pago de una compensación por su patrono (además del sueldo devengado), típicamente denominada como la mesada. Orsini v. Srio de Hacienda, 177 DPR 596, 620-621 (2009). Sin embargo, amerita señalar que “[e]n Puerto Rico no existe una prohibición absoluta contra el despido de un empleado. Si existe justa causa este puede ser despedido”. Santiago v. Kodak Caribbean, Ltd., 129 DPR 763, 775 (1992). Véase, también, Romero et als. v. Cabrer Roig et als., 191 DPR 643, 651 (2014). Si no la hay, el remedio provisto es la imposición al patrono del pago de la *231mesada a favor del empleado. Feliciano Martes v. Sheraton, 182 DPR 368, 380 (2011). Así, la mesada constituye el remedio exclusivo disponible para los empleados despedi-dos injustificadamente, siempre que no existan otras cau-sas de acción al amparo de otras leyes que prohíban el despido y concedan otros remedios. SLG Torres-Matundan v. Centro Patología, 193 DPR 920 (2015).
El Art. 2 de la Ley Núm. 80 (29 LPRA sec. 185b) establece una lista, no taxativa, de las circunstancias que constituyen “justa causa” para el despido de un empleado, seis de ellas atribuidas al empleado y tres al patrono. Pertinentes al caso ante nos, el referido artículo dispone que se entenderá como un despido justificado aquel que se acomete debido al cierre total, temporero o parcial de las operaciones del patrono y por cambios tecnológicos o de reorganización, así como los que se hacen necesarios por una reducción en el volumen de producción, ventas o ganancias que prevalecen al ocurrir el despido. Estos fundamentos contenidos en los incisos (d), (e) y (f) del Art. 2 de la Ley Núm. 80, id., “[e]stán relacionadas a actuaciones del patrono dirigidas a la administración de su negocio, y principalmente se presentan por razones de índole económica que surgen según la operación diaria de las empresas”. Díaz v. Wyndham Hotel Corp., 155 DPR 364, 376 (2001). “Se contemplan aquí situaciones que no son imputables al obrero pero que son de tal naturaleza que su despido resulta prácticamente inevitable dentro de las normas usuales y ordinarias que imperan en el manejo de los negocios [...]”. Informe Conjunto de las Comisiones de Trabajo y Derechos Civiles y Servicio Público, P. del S. 1112, 23 de abril de 1975, pág. 3. Véase, además, Informe de la Cámara de Representantes, Comisión de Trabajo y Asuntos del Veterano, P. del S. 1112, de abril de 1976.
*232De este modo, la propia legislación protectora toma en consideración el que puedan surgir condiciones en la operación de los negocios que requieran cesantear personal sin que ello active el remedio de la mesada. No obstante, el mismo Art. 2 de la Ley Núm. 80, supra, dispone que no se calificará como un despido por justa causa aquel que se hace por mero capricho del patrono o sin razón relacionada con el buen y normal funcionamiento del negocio.
Ahora bien, el Art. 3 de la Ley Núm. 80 (29 LPRA sec. 185c) establece un orden de retención de empleados para las causales fundamentadas en el funcionamiento de la empresa. Según esta disposición, el patrono está obligado a dar preferencia a los empleados despedidos en caso de que en los seis meses siguientes a su cesantía tuviere la necesidad de emplear a una persona en labores iguales a las que desempeñaba al momento de su despido y dentro de su clasificación ocupacional.
En el ámbito probatorio, si el trabajador demuestra que fue empleado en algún comercio, industria o negocio, que su contrato era por tiempo indeterminado, por el cual recibía remuneración y que fue despedido de su puesto e insta una causa de acción contra su patrono al amparo de la Ley Núm. 80, supra, se activa una presunción de que el despido fue injustificado. Rivera Figueroa v. The Fuller Brush Co., 180 DPR 894, 906-907 (2011). Como resultado, una vez el trabajador presenta los hechos básicos, se invierte el orden de la prueba y el patrono está obligado a demostrar esos hechos que dieron origen al despido y pro-bar que este estuvo justificado para quedar eximido del pago de la mesada. Art. 11 de la Ley Núm. 80 (29 LPRA sec. 185k(a)); Romero v. Cabrer Roig, supra, pág. 652. Por eso, el tribunal tiene que evaluar los hechos para determinar si existió justa causa para el despido. Jusino et als. v. Walgreens, 155 DPR 560, 572 (2001).
En este caso no hay controversia de que nos encontramos ante un despido en una compañía producto de una reduc-*233ción en el volumen de ventas. Sol Meliá logró probar que el despido del señor Lugo Montalvo estuvo justificado. Se esta-bleció que la merma en las ventas que atravesó Sol Meliá de 2009 a 2011 fue de tal magnitud que provocó una restructu-ración que no solo ocasionó el despido del señor Lugo Mon-talvo sino que, además, resultó en el cierre del Departa-mento de Mercadeo de la empresa y en la cesantía de todos sus empleados. Incluso, según admitió el señor Lugo Mon-talvo en su deposición, esa situación suscitó también el cie-rre del Departamento de Telemarketing y, eventualmente, la operación de Sol Meliá fue reducida a tal punto que única-mente permaneció el personal de front desk y housekeeping.
Hemos reconocido que un patrono puede modificar su forma de hacer negocios a través de cambios dirigidos a optimizar sus recursos y aumentar sus ganancias, ya sea eliminando puestos, creando nuevas plazas o fusionando posiciones ya existentes, como vehículo para enfrentar problemas de competitividad. Lo importante es que sea una reestructuración bona fide. Véase SLG Zapata Berrios v. J.F. Montalvo Cash & Carry Inc., supra, pág. 426. Queda claro que la situación que atravesó Sol Meliá y las decisiones administrativas que tomó cumplen con las exigencias de los incisos (d), (e) y (f) del Art. 2 de la Ley Núm. 80, supra. La situación económica de Sol Meliá, provocada por la reducción en ventas y el alto costo en las operaciones, la llevó a reorganizar sus operaciones en la Isla. Algunas de las estrategias implementadas como parte de sus esfuerzos de reestructuración redundaron en requerir que los empleados agotaran sus licencias de vacaciones,(9) eliminar las posiciones que se determinó no eran esenciales(10) y redistribuir sus funciones. Estos esfuerzos, según demuestra *234la prueba, redujeron los gastos operacionales en unos $168,672.17.
Por lo tanto, el despido del señor Lugo Montalvo se en-cuentra enmarcado en un proceso bona fide de reorganiza-ción dirigido a paliar una baja en ventas. Así pues, Sol Meliá, según formulado en su moción de sentencia suma-ria, rebatió la presunción en su contra y demostró que el despido del señor Lugo Montalvo estuvo justificado con-forme a las disposiciones de la Ley Núm. 80, supra.
Sobre las contenciones de que el señor García pasó a ocupar el mismo puesto del señor Lugo Montalvo, la evi-dencia no demuestra que se tratara en realidad del mismo puesto. Aunque el Art. 3 de la Ley Núm. 80, supra, impone la obligación de otorgar prioridad a los empleados cesante-ados para ocupar plazas que surjan durante los seis meses posteriores a su despido, esta protección aplica ante nue-vos puestos que requieran el desempeño de labores iguales y se encuentren en la misma clasificación ocupacional. Véase SLG Zapata-Rivera v. J.F. Montalvo, supra, pág. 428. Destacamos, nuevamente, que las marcadas diferencias entre los requisitos, las funciones y la remuneración del señor García y el señor Lugo Montalvo no nos permiten concluir que se trata del mismo puesto, ni que gozaran de la misma clasificación ocupacional.
B. Ley Núm. 100
La génesis de la Ley Núm. 100, supra, respondió al elevado propósito de desarraigar la indeseable práctica social de muchos patronos de discriminar contra los empleados exclusivamente por razón de su edad, raza, color, sexo, origen social o nacional, condición social o ideas políticas o religiosas. Jusino et als. v. Walgreens, supra, pág. 574. En consecuencia, la Ley Núm. 100, supra, prohíbe y penaliza el discrimen en el empleo.
El Art. 3 de la Ley Núm. 100 (29 LPRA see. 148) *235establece una presunción controvertible de discrimen que favorece al empleado perteneciente a un grupo protegido por ley, que obliga al patrono a probar que el despido no fue discriminatorio cuando es realizado sin justa causa. La Ley Núm. 100, supra, no define el término “justa causa”, por lo que hemos expresado que es necesario acudir a la defini-ción que provee la Ley Núm. 80, supra. Ramírez Ferrer v. Conagra Foods PR, 175 DPR 799, 814 (2009).
Para que la presunción de discrimen se active, el empleado demandante tiene que desfilar prueba capaz de crear en el juzgador de los hechos una base racional para poder inferir que la acción patronal se llevó a cabo por razones discriminatorias. Díaz v. Wyndham Hotel Corp., supra, pág. 388. Cónsono con lo anterior, en López Fantauzzi v. 100% Natural, 181 DPR 92, 124 (2011), reconocimos que, en toda causa de acción instada simultáneamente al amparo la Ley Núm. 80, supra, y la Ley Núm. 100, supra, el empleado, antes de articular su caso por la modalidad de discrimen que arguya, deberá demostrar que su despido fue injustificado.
En este caso, resulta suficiente que Sol Meliá haya es-tablecido firmemente que el despido del señor Lugo Mon-talvo fue consecuencia de una restructuración bona fide cobijada en las causales de justa causa provistas por el Art. 2 de la Ley Núm. 80, supra. Sol Meliá derrotó la presun-ción en su contra y demostró, mediante preponderancia de la prueba, que la razón detrás del despido del señor Lugo Montalvo no respondió a consideraciones discriminatorias. Por ende, no se configuró una causa de acción según la Ley Núm. 100, supra.
En vista de que el testimonio del señor Lugo Montalvo, en unión a la prueba documental anejada a la moción de sentencia sumaria, es suficiente para disponer del caso, no es necesario atender el segundo señalamiento de error de Sol Meliá en torno a la exclusión del testimonio del señor Tapia.
*236IV
Por los fundamentos expuestos, revocamos el dictamen del Tribunal de Apelaciones y dictamos sentencia de ma-nera sumaria a favor de la peticionaria desestimando la demanda del recurrido.

Se dictará Sentencia de conformidad.

El Juez Asociado Señor Estrella Martínez emitió una opinión disidente, a la cual se unieron la Jueza Presidenta Señora Fiol Matta, la Juez Asociada Señora Rodríguez Ro-dríguez y la Jueza Asociada Oronoz Rodríguez. Además, la Juez Asociada Señora Rodríguez Rodríguez hace constar la expresión siguiente:
Nuevamente, una mayoría de este Tribunal insiste en adop-tar, indiscriminadamente, una norma incompatible con los principios que informan el mecanismo de sentencia sumaria en nuestro ordenamiento procesal civil. Al así proceder, se re-curre, con un automatismo indeliberado, a una figura para la cual los propios foros federales han demostrado cierto grado de aversión, así como divergencias de criterio en torno a su apli-cación, utilidad y conveniencia. La sanción tan severa de ex-cluir una declaración jurada presuntamente contradictoria que conlleva la doctrina del sham affidavit sitúa a la parte que se opone a la disposición sumaria de un pleito en una sitúa-ción considerablemente desventajosa. En todo caso, la Regla 36.7 de Procedimiento Civil, 32 LPRAAp. V, provee para que el foro primario imponga sanciones monetarias a la parte que presente declaraciones juradas de mala fe o con propósitos dilatorios. En atención a estas consideraciones, me veo obli-gada a disentir del dictamen que hoy emite una mayoría y reafirmar mi displicencia y resistencia a la incorporación ino-pinada de la doctrina del sham affidavit en el derecho procesal civil puertorriqueño.

 Cabe destacar que el recurrido nunca informó a Sol Meliá o a su personal sobre los alegados comentarios discriminatorios.


 Un análisis de la resolución demuestra que el testimonio del señor Tapia, sometido mediante los suplementos de la parte peticionaria, no se mencionó en el dictamen del Tribunal de Primera Instancia.


 Véanse, por ejemplo: Colantuoni v. Alfred Calcagni & Sons, Inc., 44 F.3d 1, 4-5 (1er Cir. 1994); Martin v. Merrell Dow Pharmaceuticals, Inc., 851 F.2d 703, 706 (3er Cir. 1988); Barwick v. Celotex Corp., 736 F.2d 946, 960 (4to Cir. 1984); Albertson v. T.J. Stevenson Co., Inc., 749 F.2d 223, 228 (5to Cir. 1984); Reid v. Sears, Roebuck and Co., 790 F.2d 453, 460 (6to Cir. 1986); Darnell v. Target Stores, 16 F.3d 174, 176 (7mo Cir. 1994); Camfield Tires, Inc. v. Michelin Tire Corp., 719 F.2d 1361, 1364-1365 (8vo Cir. 1983); Radobenko v. Automated Equipment Corp., 520 F.2d 540, 544 (9no Cir. 1975); Franks v. Nimmo, 796 F.2d 1230, 1237 (10mo Cir. 1986); Van T. Junkins & Associates, Inc. v. U.S. Industries Inc., 736 F.2d 656, 657-59 (11mo Cir. 1984); Sinskey v. Pharmacia Ophthalmics, Inc., 982 F.2d 494, 498 (Fed. Cir. 1992); Pyramid Securities, Ltd. v. IB Resolution, Inc., 924 F.2d 1114, 1123 (D.C. Cir. 1991).


 Véanse, por ejemplo: Robinson v. Hank Roberts, Inc., 514 So. 2d 958, 961 (1987); Hancock v. Bureau of National Affairs, Inc., 645 A.2d 588, 590-591 (1994); Tri-Cities Hospital Authority v. Sheats, 279 S.E.2d 210, 211 (1981); Gaboury v. Ireland Road Grace Brethren, Inc., 446 N.E.2d 1310, 1314 (1983); Lipsteuer v. CSX Transp., Inc., 37 S.W.3d 732, 735-736 (2000); Zip Lube, Inc. v. Coastal Savings Bank, 709 A.2d 733, 735 (1998); Hoover v. Norwest Private Mortg. Banking, 632 N.W.2d 534, 541 esc. 4 (2001); Wright v. State, 577 So. 2d 387, 390 (1991); ITT Commercial Finance Corp. v. Mid-America Marine Supply Corp., 854 S.W.2d 371, 388 (1993); Delzer v. United Bank of Bismarck, 484 N.W.2d 502, 508 (1992); Webster v. Sill, 675 P.2d 1170, 1172-73 (Utah 1983); Morris v. Smith, 837 P.2d 679, 684-685 (Wyo. 1992).


 Para eso, el tribunal debe pasar juicio sobre la evidencia admisible que se le presente.


 El Tribunal de Primera Instancia determinó que era un hecho incontrover-tido que el señor Guerrero notificó al recurrido que el horario del Departamento de Mercadeo iba a ser de lunes a viernes como medida de control de gastos.


 Por ejemplo, el señor Lugo Montalvo trabajó en promocionar a Sol Meliá en vuelos que partían de Venezuela a Miami, en establecer unas ofertas con Cabrera Auto y en instalar un exhibidor para el aeropuerto, entre otros proyectos. Igual-mente, una serie de correos electrónicos anejados a la moción de sentencia sumaria *229demuestran que el señor Lugo Montalvo propuso la realización de un evento promo-cional en el Centro de Convenciones que le fue aprobado y por el cual fue felicitado por el señor Guerrero. Apéndice, pág. 385.


 El foro primario apreció, además, como hechos incontrovertidos que al señor Lugo Montalvo se le podían asignar distintas tareas a base de las necesidades ope-racionales del negocio, que el señor Guerrero y él discutían asuntos relacionados con ofertas promocionales de mercadeo para Sol Meliá y que este le manifestó al señor Guerrero su disponibilidad para llevar a cabo lo que fuera necesario.


 Aparte del señor Lugo Montalvo, las empleadas Sra. Elida Peña y Sra. Veró-nica Rivera del Departamento de Mercadeo también tuvieron que utilizar sus licen-cias de vacaciones. Apéndice, pág. 254.


 El puesto de supervisora de ventas ocupado por la Sra. Elián Maestre fue eliminado antes de que el señor Lugo Montalvo fuera despedido.Apéndice, pág. 166.